EXHIBIT 10.1

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL SUM
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL SUM AND ACCRUED INTEREST
SET FORTH BELOW.

 

 

10% FIXED SECURED CONVERTIBLE PROMISSORY NOTE

 

OF

 

HELIX TCS, INC.

 

 

Issuance Date: February 13, 2017

Total Face Value of Note: $183,333.33

 

This Note is a duly authorized Fixed Secured Convertible Promissory Note of
Helix TCS, Inc. a corporation duly organized and existing under the laws of the
State of Delaware (the “Company”), designated as the Company's 10% Fixed Secured
Convertible Promissory Note due September 12, 2017 (“Maturity Date”) in the
principal amount of $183,333.33 (the “Note”).

For Value Received, the Company hereby promises to pay to the order of
_______________ or its registered assigns or successors-in-interest (the
“Holder”) the Principal Sum of $183,333.33 (the “Principal Sum”) and to pay
“guaranteed” interest on the principal balance hereof at an amount equivalent to
10% of the Principal Sum, to the extent such Principal Sum and “guaranteed”
interest and any other interest, fees, liquidated damages and/or items due to
Holder herein have not been repaid or converted into the Company's Common Stock
(the “Common Stock”), in accordance with the terms hereof. The sum of
$166,666.66 shall be remitted and delivered to the Company, and $16,666.67 shall
be retained by the Holder through an original issue discount (the “OID”) for due
diligence and legal bills related to this transaction. The OID is set at 10% of
any consideration paid.

In addition to the “guaranteed” interest referenced above, and in the Event of
Default pursuant to Section 2.00(a), additional interest will accrue from the
date of the Event of Default at the rate equal to the lower of 20% per annum or
the highest rate permitted by law (the “Default Rate”).

This Note will become effective only upon the execution by both parties,
including the execution of Exhibits B, C and D and the Irrevocable Transfer
Agent Instructions (the “Date of Execution”) and delivery of the initial payment
of consideration by the Holder (the “Effective Date”).

As an investment incentive, the Company will issue 25,000 5 year cashless
warrants, exercisable at $1.00.

This Note may be prepaid by the Company, in whole or in part, according to the
following schedule:

-1-

--------------------------------------------------------------------------------


Days Since Effective Date

Prepayment Amount

Under 90

115% of Principal Amount

91-135

125% of Principal Amount

136-180

135% of Principal Amount

 

After 180 days from the Effective Date this Note may not be prepaid without
written consent from Holder, which consent may be withheld, delayed or denied in
Holder’s sole and absolute discretion. Whenever any amount expressed to be due
by the terms of this Note is due on any day which is not a Business Day (as
defined below), the same shall instead be due on the next succeeding day which
is a Business Day. If the Note is in default, per Section 2.00(a) below, the
Company may not prepay the Note without written consent of the Holder.

For purposes hereof the following terms shall have the meanings ascribed to them
below:

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

“Conversion Price” shall be equal to $1.50.

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note (including the original issue discount, prorated if the Note has
not been funded in full), (ii) all guaranteed and other accrued but unpaid
interest hereunder, (iii) any fees due hereunder, (iv) liquidated damages, and
(v) any default payments owing under the Note, in each case previously paid or
added to the Principal Amount.

“Principal Market” shall refer to the primary exchange on which the Company’s
common stock is traded or quoted.

“Trading Day” shall mean a day on which there is trading or quoting for any
security on the Principal Market.

“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest, fees, liquidated damages and/or principal
payments in common stock as set forth herein) in accordance with the terms
hereof.

The following terms and conditions shall apply to this Note:

Section 1.00 Conversion.

(a)               Conversion Right. Subject to the terms hereof and restrictions
and limitations contained herein, the Holder shall have the right, at the
Holder's sole option, at any time and from time to time to convert in whole or
in part the outstanding and unpaid Principal Amount under this Note into shares
of Common Stock as per the Conversion Formula. The date of any conversion notice
(“Conversion Notice”) hereunder shall be referred to herein as the “Conversion
Date”.

(b)       Stock Certificates or DWAC. The Company will deliver to the Holder, or
Holder’s authorized designee, no later than 2 Trading Days after the Conversion
Date, a certificate or certificates (which certificate(s) shall be free of
restrictive legends and trading restrictions if the shares of Common Stock
underlying the portion of the Note being converted are eligible under a resale
exemption pursuant to Rule 144(b)(1)(ii) and Rule 144(d)(1)(ii) of the
Securities Act of 1933, as amended) representing the number of shares of Common
Stock being acquired upon the conversion of this Note. In lieu of delivering
physical certificates representing the shares of Common Stock issuable upon
conversion of this Note, provided the

-2-

--------------------------------------------------------------------------------


Company's transfer agent is participating in Depository Trust Company’s (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, the Company shall instead
use commercially reasonable efforts to cause its transfer agent to
electronically transmit such shares issuable upon conversion to the Holder (or
its designee), by crediting the account of the Holder’s (or such designee’s)
broker with DTC through its Deposits and Withdrawal at Custodian (“DWAC”)
program (provided that the same time periods herein as for stock certificates
shall apply).

(c) Charges and Expenses. Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, legal opinion and related charges,
postage/mailing charge or any other expense with respect to the issuance of such
Common Stock. Company shall pay all Transfer Agent fees incurred from the
issuance of the Common Stock to Holder, as well as any and all other fees and
charges required by the Transfer Agent as a condition to effectuate such
issuance. Any such fees or charges, as noted in this Section that are paid by
the Holder (whether from the Company’s delays, outright refusal to pay, or
otherwise), will be automatically added to the Principal Sum of the Note and
tack back to the Effective Date for purposes of Rule 144.

(d)       Delivery Timeline. If the Company fails to deliver to the Holder such
certificate or certificates (or shares through the DWAC program) pursuant to
this Section (free of any restrictions on transfer or legends, if eligible)
prior to 3 Trading Days after the Conversion Date, the Company shall pay to the
Holder as liquidated damages an amount equal to $2,000 per day, until such
certificate or certificates are delivered. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder’s actual
damages and costs resulting from a failure to deliver the Common Stock and the
inclusion herein of any such additional amounts are the agreed upon liquidated
damages representing a reasonable estimate of those damages and costs. Such
liquidated damages will be automatically added to the Principal Sum of the Note
and tack back to the Effective Date for purposes of Rule 144.

(e)       Reservation of Underlying Securities. The Company covenants that it
will at all times reserve and keep available for Holder, out of its authorized
and unissued Common Stock solely for the purpose of issuance upon conversion of
this Note, free from preemptive rights or any other actual contingent purchase
rights of persons other than the Holder, at least five times the number of
shares of Common Stock as shall be issuable (taking into account the adjustments
under this Section 1.00, but without regard to any ownership limitations
contained herein) upon the conversion of this Note (consisting of the Principal
Amount), under the formula in Section 2.00(c) below, to Common Stock (the
“Required Reserve”). The Company covenants that all shares of Common Stock that
shall be issuable will, upon issue, be duly authorized, validly issued,
fully-paid, non-assessable and freely-tradable (if eligible). If the amount of
shares on reserve in Holder’s name at the Company’s transfer agent for this Note
shall drop below the Required Reserve, the Company will, within 2 Trading Days
of notification from Holder, instruct the transfer agent to increase the number
of shares so that the Required Reserve is met. In the event that the Company
does not instruct the transfer agent to increase the number of shares so that
the Required Reserve is met, the Holder will be allowed, if applicable, to
provide this instruction as per the terms of the Irrevocable Transfer Agent
Instructions attached to this Note. The Company agrees that the maintenance of
the Required Reserve is a material term of this Note and any breach of this
Section 1.00(e) will result in a default of the Note.

(f)       Conversion Limitation. The Company shall not effect any conversion of
this Note, and a Holder shall not have the right to convert any portion of this
Note, to the extent that after giving effect to the conversion set forth on the
applicable Conversion Notice, the Holder would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Note with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which are
issuable upon (i) conversion of the remaining, unconverted principal amount of
this Note beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the

-3-

--------------------------------------------------------------------------------


unexercised or unconverted portion of any other securities of the Company
subject to a limitation on conversion or exercise analogous to the limitation
contained herein (including, without limitation, any other Notes) beneficially
owned by the Holder or any of its Affiliates.  Except as set forth in the
preceding sentence, for purposes of this Section 1(f), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. To the extent that the limitation
contained in this Section 1(f) applies, the determination of whether this Note
is convertible (in relation to other securities owned by the Holder together
with any Affiliates) and of which principal amount of this Note is convertible
shall be in the sole discretion of the Holder, and the submission of a
Conversion Notice shall be deemed to be the Holder’s determination of whether
this Note may be converted (in relation to other securities owned by the Holder
together with any Affiliates) and which principal amount of this Note is
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Company each time it delivers a Conversion Notice that such Conversion
Notice has not violated the restrictions set forth in this paragraph and the
Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 1(f), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as stated in the most recent of the following: (i) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by the Company, or (iii) a more recent written
notice by the Company or the Company’s transfer agent setting forth the number
of shares of Common Stock outstanding.  Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding.  In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Holder, upon
not less than 61 days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 1(f), provided that
the Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon conversion of this Note held by the
Holder and the Beneficial Ownership Limitation provisions of this Section 1(f)
shall continue to apply. Any such increase or decrease will not be effective
until the 61st day after such notice is delivered to the Company. The Beneficial
Ownership Limitation provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 1(f) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note. (“Restricted Ownership
Percentage”).

(g)       Conversion Delays. If the Company fails to deliver shares in
accordance with the timeframe stated in Section 1.00(b), the Holder, at any time
prior to selling all of those shares, may rescind any portion, in whole or in
part, of that particular conversion attributable to the unsold shares. The
rescinded conversion amount will be returned to the Principal Sum with the
rescinded conversion shares returned to the Company, under the expectation that
any returned conversion amounts will tack back to the Effective Date.

(h)       Shorting and Hedging. Holder may not engage in any “shorting” or
“hedging” transaction(s) in the Common Stock of the Company prior to conversion.

(i)       Conversion Right Unconditional. If the Holder shall provide a
Conversion Notice as provided herein, the Company's obligations to deliver
Common Stock shall be absolute and unconditional, irrespective of any claim of
setoff, counterclaim, recoupment, or alleged breach by the Holder of any
obligation to the Company.

-4-

--------------------------------------------------------------------------------


Section 2.00 Defaults and Remedies.

(a)       Events of Default. An “Event of Default” is: (i) a default in payment
of any amount due hereunder which default continues for more than 5 Trading Days
after the due date; (ii) a default in the timely issuance of underlying shares
upon and in accordance with terms of Section 1.00, which default continues for 2
Trading Days after the Company has failed to issue shares or deliver stock
certificates within the 3rd Trading Day following the Conversion Date; (iii) if
the Company does not issue the press release or file the Current Report in
accordance with the provisions and the deadlines referenced Section 4.00(h);
(iv) failure by the Company for 3 days after notice has been received by the
Company to comply with any material provision of this Note; (v) failure of the
Company to remain compliant with DTC, thus incurring a “chilled” status with
DTC; (vi) any default of any mortgage, indenture or instrument which may be
issued, or by which there may be secured or evidenced any indebtedness, for
money borrowed by the Company or for money borrowed the repayment of which is
guaranteed by the Company, whether such indebtedness or guarantee now exists or
shall be created hereafter; (vii) if the Company is subject to any Bankruptcy
Event; (viii) any failure of the Company to satisfy its “filing” obligations
under Securities Exchange Act of 1934, as amended (the “1934 Act”) and the rules
and guidelines issued by OTC Markets News Service, OTCMarkets.com and their
affiliates; (ix) failure of the Company to remain in good standing under the
laws of the State of Delaware; (x) any failure of the Company to provide the
Holder with information related to its corporate structure including, but not
limited to, the number of authorized and outstanding shares, public float, etc.
within 1 Trading Day of request by Holder; (xi) failure by the Company to
maintain the Required Reserve in accordance with the terms of Section 1.00(e);
(xii) failure of Company’s Common Stock to maintain a closing bid price in its
Principal Market for more than 3 consecutive Trading Days; (xiii) any delisting
from a Principal Market for any reason; (xiv) failure by Company to pay any of
its Transfer Agent fees in excess of $2,000 or to maintain a Transfer Agent of
record; (xv) failure by Company to notify Holder of a change in Transfer Agent
within 24 hours of such change; (xvi) any trading suspension imposed by the
United States Securities and Exchange Commission (the “SEC”) under Sections
12(j) or 12(k) of the 1934 Act; (xvii) failure by the Company to meet all
requirements necessary to satisfy the availability of Rule 144 to the Holder or
its assigns, including but not limited to the timely fulfillment of its filing
requirements as a fully-reporting issuer registered with the SEC, requirements
for XBRL filings, and requirements for disclosure of financial statements on its
website; (xviii) failure by the Company to file with the SEC within 90 days of
the Issuance Date of this Note a registration statement covering 300% of the
shares underlying this Note or the maximum amount allowed by the SEC; or (xix)
failure by the Company to have a registration statement covering the shares
underlying this Note to be declared effective by the SEC by the 210th date from
the Issuance Date of this Note.

(b)               Remedies. If an Event of Default occurs, the outstanding
Principal Amount of this Note owing in respect thereof through the date of
acceleration, shall become, at the Holder's election, immediately due and
payable in cash at the “Mandatory Default Amount”. The Mandatory Default Amount
means 150% of the outstanding Principal Amount of this Note, will be
automatically added to the Principal Sum of the Note and tack back to the
Effective Date for purposes of Rule 144. Commencing 5 days after the occurrence
of any Event of Default that results in the eventual acceleration of this Note,
this Note shall accrue additional interest, in addition to the Note’s
“guaranteed” interest, at a rate equal to the lesser of 20% per annum or the
maximum rate permitted under applicable law. In connection with such
acceleration described herein, the Holder need not provide, and the Issuer
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by the Holder at any time prior to payment hereunder and the Holder
shall have all rights as a holder of the note until such time, if any, as the
Holder receives full payment pursuant to this Section 2.00(b). No such
rescission or annulment shall affect any subsequent event of default or impair
any right consequent thereon. Nothing herein shall limit the Holder's right to
pursue any other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Issuer's failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.

-5-

--------------------------------------------------------------------------------


(c)               Conversion Right. At any time and from time to time after a
default occurs solely due to the fact the Note is not retired on or before the
Maturity Date (“Maturity Default”), subject to the terms hereof and restrictions
and limitations contained herein, the Holder shall have the right, at the
Holder's sole option, to convert in whole or in part the outstanding and unpaid
Principal Amount under this Note into shares of Common Stock at the Maturity
Default Conversion Price. The “Maturity Default Conversion Price” shall be equal
to the lower of: (a) the Conversion Price or (b) 70% of the average trading
price of the Company’s common stock during the 15 consecutive Trading Days prior
to the date on which Holder elects to convert all or part of the Note. For the
purpose of calculating the Maturity Default Conversion Price only, any time
after 4:00 pm Eastern Time (the closing time of the Principal Market) shall be
considered to be the beginning of the next Business Day. If the Company is
placed on “chilled” status with the DTC, the discount shall be increased by 10%,
i.e., from 30% to 40%, until such chill is remedied. If the Company is not DWAC
eligible through their Transfer Agent and DTC’s FAST system, the discount will
be increased by 5%, i.e., from 30% to 35%. In the case of both, the discount
shall be a cumulative increase of 15%, i.e., from 30% to 45%.

 

Section 3.00 Representations and Warranties of Holder.

 

Holder hereby represents and warrants to the Company that:

 

(a) Holder is an “accredited investor,” as such term is defined in Regulation D
of the Securities Act of 1933, as amended (the “1933 Act”), and will acquire
this Note and the Underlying Shares (collectively, the “Securities”) for its own
account and not with a view to a sale or distribution thereof as that term is
used in Section 2(a)(11) of the 1933 Act, in a manner which would require
registration under the 1933 Act or any state securities laws. Holder has such
knowledge and experience in financial and business matters that such Holder is
capable of evaluating the merits and risks of the Securities. Holder can bear
the economic risk of the Securities, has knowledge and experience in financial
business matters and is capable of bearing and managing the risk of investment
in the Securities. Holder recognizes that the Securities have not been
registered under the 1933 Act, nor under the securities laws of any state and,
therefore, cannot be resold unless the resale of the Securities is registered
under the 1933 Act or unless an exemption from registration is available. Holder
has carefully considered and has, to the extent Holder believes such discussion
necessary, discussed with its professional, legal, tax and financial advisors,
the suitability of an investment in the Securities for its particular tax and
financial situation and its advisers, if such advisors were deemed necessary,
and has determined that the Securities are a suitable investment for it. Holder
has not been offered the Securities by any form of general solicitation or
advertising, including, but not limited to, advertisements, articles, notices or
other communications published in any newspaper, magazine, or other similar
media or television or radio broadcast or any seminar or meeting where, to
Holders’ knowledge, those individuals that have attended have been invited by
any such or similar means of general solicitation or advertising. Holder has had
an opportunity to ask questions of and receive satisfactory answers from the
Company, or any person or persons acting on behalf of the Company, concerning
the terms and conditions of the Securities and the Company, and all such
questions have been answered to the full satisfaction of Holder. The Company has
not supplied Holder any information regarding the Securities or an investment in
the Securities other than as contained in this Agreement, and Holder is relying
on its own investigation and evaluation of the Company and the Securities and
not on any other information.

 

(b) The Holder is a limited liability company duly organized, validly existing
and in good standing under the laws of the state of its incorporation and has
all requisite corporate power and authority to carry on its business as now
conducted. The Holder is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

(c) All corporate action has been taken on the part of the Holder, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Note. The Holder has taken all corporate action required to
make all of the obligations of the Holder reflected in the provisions of this
Note, valid and enforceable obligations.

-6-

--------------------------------------------------------------------------------


 

(d) Each certificate or instrument representing Securities will be endorsed with
the following legend (or a substantially similar legend), unless or until
registered under the 1933 Act or exempt from registration:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

Section 4.00 General.

(a)        Payment of Expenses. The Company agrees to pay all reasonable charges
and expenses, including attorneys' fees and expenses, which may be incurred by
the Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

(b)        Assignment, Etc. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.

(c)       Funding Window. The Company agrees that it will not enter into a
convertible security financing transaction, including 3(a)9 and 3(a)10
transactions, with any party other than the Holder for a period of 90 Trading
Days following the Effective Date. The Company agrees that this is a material
term of this Note and any breach of this will result in a default of the Note.

(d)       Terms of Future Financings. So long as this Note is outstanding, upon
any issuance by the Company or any of its subsidiaries of any convertible
security (whether such debt begins with a convertible feature or such feature is
added at a later date) with any term more favorable to the holder of such
security or with a term in favor of the holder of such security that was not
similarly provided to the Holder in this Note, then the Company shall notify the
Holder of such additional or more favorable term and such term, at the Holder's
option, shall become a part of this Note and its supporting documentation. The
types of terms contained in the other security that may be more favorable to the
holder of such security include, but are not limited to, terms addressing
conversion discounts, conversion look back periods, interest rates, original
issue discount percentages and warrant coverage.

(e)       Governing Law; Jurisdiction.

(i)                  Governing Law. This Note will be governed by and construed
in accordance with the laws of the state of New York without regard to any
conflicts of laws or provisions thereof that would otherwise require the
application of the law of any other jurisdiction.

(ii)       Jurisdiction and Venue. Any dispute or claim arising to or in any way
related to this Note or the rights and obligations of each of the parties shall
be brought only in the state courts ofNew York or in the federal courts located
in Manhattan County, New York.

-7-

--------------------------------------------------------------------------------


(iii)       No Jury Trial. The Company hereto knowingly and voluntarily waives
any and all rights it may have to a trial by jury with respect to any litigation
based on, or arising out of, under, or in connection with, this Note.

(iv)       Delivery of Process by the Holder to the Company. In the event of an
action or proceeding by the Holder against the Company, and only by the Holder
against the Company, service of copies of summons and/or complaint and/or any
other process that may be served in any such action or proceeding may be made by
the Holder via U.S. Mail, overnight delivery service such as FedEx or UPS,
email, fax, or process server, or by mailing or otherwise delivering a copy of
such process to the Company at its last known attorney as set forth in its most
recent SEC filing.

(v)       Notices. Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier. Notices will be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.

(f)       No Bad Actor. No officer or director of the Company would be
disqualified under Rule 506(d) of the Securities Act of 1933, as amended, on the
basis of being a “bad actor” as that term is established in the September 13,
2013 Small Entity Compliance Guide published by the SEC.

(g)       Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates any applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal, fees, liquidated damages or
interest on this Note.

(h)       Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30
a.m. Eastern Time on the Trading Day immediately following the Date of
Execution, issue a press release disclosing the material terms of the
transactions contemplated hereby, or (b) file a Form 8-K Current Report (the
“Current Report”) on EDGAR with the SEC disclosing the material terms of the
transactions contemplated hereby. From and after the filing of the Current
Report, the Company represents to the Holder that it shall have publicly
disclosed all material, non-public information delivered to the Holder by the
Company, or any of its officers, directors, employees, or agents in connection
with the transactions contemplated by this Note. The Company and the Holder
shall consult with each other in issuing any other press releases with respect
to the transactions contemplated hereby, and neither the Company nor the Holder
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
the Holder, or without the prior consent of the Holder, with respect to any
press release of the Company, none of which consents shall be unreasonably
withheld, delayed, denied, or conditioned except if such disclosure is required
by law, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of the Holder, or include the name of the Holder in any filing with the SEC or
any regulatory agency or Principal Market, without the prior written consent of
the Holder, except to the extent such disclosure is required by law or Principal
Market regulations, in which case the Company shall provide the Holder with
prior notice of such disclosure permitted hereunder.

The Company agrees that this is a material term of this Note and any breach of
this Section 4.00(h) will result in a default of the Note.

(i) Security. The Company’s obligations hereunder are secured pursuant to a
security agreement, dated on or about the date hereof, between the Company and
the Holder.

 

[Signature Page to Follow.]

-8-

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Company has caused this Fixed Secured Convertible
Promissory Note to be duly executed on the day and in the year first above
written.

 

 

HELIX TCS, INC.

 

 

By:

 

Name:       

 

Title:        

 

Email:

 

Address:

 

 

This Fixed Convertible Promissory Note of February 13, 2017 is accepted this ___
day of February , 2017 by

 

By: 9; __________________________________________

Name:

Title: Managing Member

 

-9-

--------------------------------------------------------------------------------